Citation Nr: 0336579	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 8, 
2001 for the grant of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for an 
effective date earlier than February 8, 2001 for the grant of 
a 100 percent rating for his service-connected PTSD.  The 
veteran filed a timely appeal to this adverse determination.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 20000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This includes claims for earlier effective 
dates, such as this one.  See, e.g., Huston v. Principi, 17 
Vet. App. 195 (2003).

It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate this effective date claim, what his 
responsibilities were with respect to the claim, and whether 
VA would assist him in any manner.  The Board notes a VCAA 
letter was sent to the veteran in January 2002, but it only 
addressed what information and evidence is needed to 
establish a service connection claim or a claim for a higher 
rating; it was not on point with the issue in this case.

For these reasons, the Board is constrained to remand this 
claim for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  

In addition, in reviewing the veteran's claims file the Board 
observes that in July 2003, VA received from the veteran a 
copy of a July 2003 Notice of Decision - Fully Favorable from 
the U.S. Social Security Administration (SSA).  This notice 
indicates that the veteran was found by that agency to be 
disabled based, in large part, on his PTSD.  However, the 
medical evidence upon which this decision was based is not of 
record.  The Board observes that, under 38 U.S.C.A. § 5107(a) 
(West 2002), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The Board notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records. See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  In addition, in Quartuccio v. Principi, 16 Vet. App. 
183, 187-88 (2002), the Court held that, in a psychiatric 
disability benefits case where SSA benefits had been granted 
for a psychiatric disability, a remand to obtain Social 
Security records was required where the "possibility that 
the SSA records could contain relevant evidence...cannot be 
foreclosed absent a review of those records."  Because the 
present claim clearly presents an analogous situation, a 
remand to the RO to request all additional medical records 
upon which the July 2003 SSA benefits determination was 
rendered is required.

Finally, the Board observes that the SSA notice referenced 
above, as well as several other documents accompanying the 
SSA notice, were submitted by the veteran directly to the 
Board for initial consideration.  The veteran did not waive 
his procedural right to have this evidence considered by the 
RO in the first instance.  Therefore, the veteran's claim 
must be remanded to the RO for review of the additional 
evidence, and preparation and issuance of an SSOC, in 
accordance with 38 C.F.R. § 19.31.  See 38 C.F.R. § 19.9 
(2003); see also Disabled American Veterans et. al. v. 
Principi, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) 
(holding that significant portions of the Board's new 
procedures for internal development of claims, which allowed 
for initial Board consideration of newly-obtained evidence 
without prior referral to the RO, were invalid).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC for 
the following actions:

1.  The RO should contact the U.S. Social 
Security Administration and request that 
it provide copies of any records 
developed in association with the award 
of disability benefits to the veteran in 
July 2003, to include all medical 
reports.  Upon receipt of the requested 
information, it should be incorporated 
into the record.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
claim for an effective date earlier than 
February 8, 2001, for the grant of a 100 
percent disability rating for PTSD.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
38 C.F.R. § 3.159, are fully complied 
with and satisfied.  The RO should also 
notify the veteran of what evidence, if 
any, he is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), Paralyzed Veterans 
of America, et. al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), and any other applicable 
legal precedent, to include the recently 
enacted Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003).  

3.  The RO should then readjudicate the 
veteran's claim for an effective date 
earlier than February 8, 2001 for the 
grant of a 100 percent disability rating 
for PTSD, with due consideration given to 
any new evidence received since the time 
of the most recent April 2003 supplemental 
statement of the case (SSOC) issued for 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a new SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  



The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is notified.  


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




